UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1628


MARK BRODY,

                 Plaintiff - Appellant,

          v.

NORTH CAROLINA STATE BOARD OF ELECTIONS; GARY O. BARTLETT,
as director,

                 Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cv-00383-MOC-DSC)


Submitted:    November 30, 2011            Decided:   December 15, 2011


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Brody, Appellant Pro Se.        Susan Kelly Nichols, NORTH
CAROLINA DEPARTMENT OF JUSTICE,     Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Mark     Brody     appeals       the     district           court’s   order

dismissing his case under Fed. R. Civ. P. 12(b)(1) and 12(b)(6).

Brody brought suit against the North Carolina State Board of

Elections       and    Gary     Bartlett,       in    his     official       capacity   as

Director.        Brody alleges that several North Carolina election

statutes are in violation of the First Amendment and the Equal

Protection Clause of the Fourteenth Amendment.

               Because Brody sought injunctive and declaratory relief

against    a    state        official,   the    Ex     Parte       Young    exception   to

sovereign immunity applies.              Va. Office for Prot. & Advocacy v.

Stewart, 131 S. Ct. 1632, 1637 (2011); DeBauche v. Trani, 191

F.3d 499, 505 (4th Cir. 1999).                       Therefore, we find that the

district court erred in dismissing Brody’s suit on sovereign

immunity grounds.

               Nonetheless, we affirm the judgment of the district

court     on    alternative       reasoning.           “We     are    not     limited   to

evaluation      of     the    grounds    offered      by     the    district    court   to

support its decision, but may affirm on any grounds apparent

from the record.”              United States v. Smith, 395 F.3d 516, 519

(4th Cir. 2005).             Our review of the record leads us to conclude

that Brody has presented no cause of action for which relief may

be granted.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                            2
before   the   court   and   argument   would   not   aid   the   decisional

process.



                                                                    AFFIRMED




                                    3